Citation Nr: 0002476	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  94-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1969, and from July 1975 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim seeking 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  In May 1996 and July 1997, the Board 
remanded the claim for additional development.  In October 
1999, after the requested development was attempted or 
otherwise carried out, the RO affirmed its denial.


FINDINGS OF FACT

1.  In a decision, dated in March 1991, the Board denied the 
veteran's claim for service connection for PTSD.

2.  The evidence received since the Board's March 1991 
decision with regard to PTSD was not previously considered, 
is not cumulative of other evidence of record, is probative 
of the issue at hand, and, in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

3.  The appellant does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSIONS OF LAW

1.  The Board's March 1991 decision, denying a claim of 
entitlement to service connection for PTSD, was final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has been received since the 
Board's March 1991 decision denying the appellant's claim for 
PTSD, and the claim for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  PTSD was not incurred or aggravated by the appellant's 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a March 1991 
decision, the Board denied a claim of entitlement to service 
connection for PTSD.  A review of that determination reveals 
that the RO found that the evidence did not show that the 
veteran had PTSD.  The Board's March 1991 decision was final.  
38 U.S.C.A. § 7104(b).  However, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

Subsequent to the Board's March 1991 decision, VA medical 
records were received, and in May 1992, the RO determined 
that new and material evidence had been received to reopen a 
claim for service connection for PTSD.  The RO denied the 
claim on the merits, for lack of a verified stressor.

Notwithstanding the RO's denial of the claim on the merits, 
the Board will consider whether new and material evidence has 
been submitted.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for PTSD.  When a claimant seeks to reopen a claim based upon 
additional evidence, VA must perform a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  First, VA 
must determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  Elkins v. West, 12 
Vet. App. at 213-214.  Accordingly, the Board must consider 
whether new and material evidence has been received since the 
Board's March 1991 decision.

In this case, the Board notes that in March 1991 it denied 
the veteran's claim after finding that the evidence did not 
show that the veteran had PTSD.  A review of the evidence of 
record at the time of the Board's decision shows that 
although there was some medical evidence of PTSD, there were 
also several opinions of physicians and other health care 
providers who determined that the veteran had diagnoses other 
than PTSD, to include an adjustment disorder, alcohol 
dependence, and marijuana dependence, as well as a 
personality disorder.  However, evidence received since the 
Board's March 1991 decision is remarkable for a VA hospital 
report, dated in October 1990, and VA outpatient treatment 
reports, dated in 1990 and 1995, which show that the veteran 
was diagnosed with PTSD that was related to his service.  

Based on the foregoing, the Board finds that as this evidence 
was not of record at the time of the Board's March 1991 
decision, and as this evidence contains competent opinions 
showing PTSD, and that such PTSD is related to the veteran's 
service, this evidence is not cumulative, and is "new" 
within the meaning of Elkins, supra.  The Board further finds 
that as this evidence directly relates to the basis for the 
Board's denial of the veteran's claim in March 1991, this 
evidence is probative of the issue at hand, and, in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Accordingly, the 
Board finds that new and material evidence has been 
submitted.  The claim for PTSD is therefore reopened, and the 
Board proceeds with its review of the evidence on a de novo 
basis. 


II.  Service Connection

The Board initially notes that in May 1992, the RO denied the 
veteran's claim on the merits after finding that there was no 
verifiable stressor to support a diagnosis of PTSD.  The 
veteran has appealed.  In May 1996 and July 1997, the Board 
remanded the claim for additional development, and in October 
1999 the RO affirmed its denial.

As competent evidence of a diagnosis of PTSD, and a nexus to 
active duty, has been presented, the appellant's claim for 
PTSD is well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A.        § 5107(a). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

A review of the veteran's written statements shows that he 
essentially asserts that he has PTSD as a result of his 
service, to include stressors witnessed aboard the U.S.S. 
Cadmus and the U.S.S. Wasp.  The service personnel records 
show that the veteran did not receive any medals or 
decorations evincing combat.  In fact, he did not serve in a 
combat zone.  A recent statement from the U. S. Armed 
Services for Research of Unit Records (USASRUR) indicates 
that the veteran served aboard the two ships noted above, but 
USASRUR was unable to verify the veteran's claimed stressors 
(i.e., fighting fires, recovering pilots from burning 
aircraft), although an earlier statement did note a fire 
aboard the U. S. S. Wasp in one room that was extinguished in 
20 minutes.  In any event, the primary impediment to service 
connection in this case is the fact that the overwhelming 
preponderance of the evidence is against the claim that the 
veteran has PTSD. 

Despite some evidence of earlier diagnoses of PTSD, discussed 
below, which are sufficient to well ground the claim, the 
Board finds that the preponderance of the evidence is against 
the claim that the veteran currently has PTSD.  

The Board initially notes that the veteran's service medical 
records show that he was treated for complaints that included 
nervousness in June 1977, and that the impression was 
possible welder's fumes syndrome secondary to inhalation of 
ZnO2 (zinc oxide).  The remainder of the service medical 
records are silent as to complaints, treatment or a diagnosis 
involving an acquired psychiatric disorder.  The veteran's 
separation examination reports from his first and second 
periods of service, dated in September 1969 and July 1977, 
respectively, show that his psyche was clinically evaluated 
as normal.

The post-service medical evidence includes a VA PTSD 
examination report, dated in October 1996, which contains 
Axis I diagnoses of anxiety disorder NOS (not otherwise 
specified) with depressive features, and alcohol dependence, 
reportedly in remission.  The Axis II diagnosis was 
personality disorder, NOS.  In his discussion, the examiner 
specifically ruled out PTSD.  

The Board finds that the October 1996 VA PTSD examination 
report is highly probative evidence which shows that the 
veteran does not have PTSD.  This report was based on a 
review of the veteran's C-file, and it includes an account of 
the veteran's life history and subjective complaints.  It is 
accompanied by objective clinical findings and a rationalized 
explanation in which the examiner specifically ruled out 
PTSD.  The Board points out that the VA examiner's 
determination that the veteran does not have PTSD is 
consistent with a report from Robert J. Aiduk, M.D., dated in 
August 1989, a VA psychological assessment report, dated in 
November 1987, and VA hospital reports, dated in December 
1987 and January 1988.  This evidence shows that the veteran 
has been diagnosed with psychiatric disorders that include an 
adjustment disorder and dysthymia, as well as alcohol, 
marijuana and polysubstance abuse (termed "in remission" in 
some reports), and "rule out somatoform pain disorder."  He 
has also been diagnosed with a personality disorder on 
several occasions.  The Board notes that as Dr. Aiduk's 
report and the VA psychological assessment report were based 
on psychological testing, and that as the VA hospital reports 
were based on a total of about seven weeks of observation, 
this evidence is considered highly probative.  The Board 
parenthetically notes that a record of a decision  by the 
Social Security Administration (SSA), dated in December 1989, 
shows that the SSA appears to have accepted Dr. Aiduk's 
report, and that the SSA awarded benefits based on disability 
solely due to back, hip and leg pain.  The Board therefore 
finds that when the October 1996 VA PTSD examination report 
is considered in conjunction with the other medical evidence 
of record which shows that the veteran does not have PTSD, 
that the preponderance of the evidence is against the claim.

In reaching this decision, the Board has considered the Axis 
I diagnosis of PTSD as found in a VA "psychological 
history" for a PTSD program, dated in October 1990, and an 
Axis I diagnosis of PTSD as found in an October 1990 VA 
hospital report.  However, the probative value of these 
reports is weakened by the fact that they do not appear to 
have been based on a review of the veteran's C-file, see 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 177, 180 (1993), or psychological testing, and 
that neither of these reports mentions any specific 
stressors.  The Board further notes that the VA psychological 
history appears to have been created during admittance to the 
PTSD program, prior to actual treatment.  In addition, the 
Board notes that the PTSD diagnosis in the VA hospital report 
is accompanied by an Axis I diagnosis of alcohol dependence, 
and that the veteran had been referred from a substance abuse 
program.  Similarly, although several VA outpatient reports, 
dated in 1990 and 1995, contain notations of PTSD, these 
notations are not accompanied by indicia of reliability, such 
as being based on a review of the veteran's C-file or 
psychological testing, or accompaniment by additional medical 
comment or citation to clinical findings.  When read in 
context, these "diagnoses" therefore appear to be bare 
transcriptions of lay history, and do not constitute 
"competent medical evidence" that the veteran has PTSD that 
is related to his service.  See LaShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The Board therefore finds that the 
probative value of the evidence indicating that the veteran 
has PTSD is far outweighed by the contrary evidence of 
record, which shows that the veteran does not have PTSD.  The 
veteran's claim for service connection for PTSD therefore 
fails on the basis that the overwhelming preponderance of the 
evidence shows that he does not have PTSD.  Accordingly, 
service connection for PTSD must be denied.

The Board points out that although the arguments and reported 
symptoms have been noted, the issue in this case ultimately 
rests upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis.  In such 
cases, lay persons untrained in the fields of medicine and 
psychiatry are not competent to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Board has determined 
that service connection for PTSD is not warranted.  To that 
extent, the veteran's contentions are unsupported by 
persuasive evidence. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

